Consent of Independent Registered Public Accounting Firm The Board of Directors Nationwide Life and Annuity Insurance Company: We consent to the use of our reports for Nationwide VA Separate Account-C dated March 9, 2007 and for Nationwide Life and Annuity Insurance Company dated April 30, 2007, included herein, and to the reference to our firm under the heading “Services” in the Statement of Additional Information (FileNo.033-66496). Our report for Nationwide Life and Annuity Insurance Company refers to the adoption of the American Institute of Certified Public Accountants’ Statement of Position03-1, Accounting and Reporting by Insurance Enterprises for Certain Non-Traditional Long-Duration Contracts and for Separate Accounts, in 2004. /s/ KPMG LLP Columbus, Ohio April30, 2007
